726 N.W.2d 1 (2007)
Dorothy GLENN, Personal Representative of the Estate of Andrew Glenn, Deceased, Plaintiff-Appellee,
v.
Hal F. MARTENS, D.O. and Consultants in Arthritis & Allied Conditions, Defendants-Appellants, and
Genesys Regional Medical Center and Hee Dong Park, M.D., Defendants.
Docket No. 131257, COA No. 258233.
Supreme Court of Michigan.
January 26, 2007.
On January 11, 2007, the Court heard oral argument on the application for leave to appeal the April 13, 2006 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.